Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 1 of 20 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

 

x
LAURA TORAN, Docket No.
Plaintiff,
VERIFIED
-against- COMPLAINT
THE COUNTY OF NASSAU, SERGEANT GIRON, JURY TRIAL DEMANDED

Individually and in his Official Capacity as a Sergeant in
the Nassau County Police Department, and POLICE
OFFICER DOLAN, Individually and in her Official
Capacity as a Police Officer in the Nassau County

Police Department,

Defendants.
x

 

Plaintiff, LAURA TORAN , by her attorney Timothy P. Devane, Esq.,
complaining of the defendants, alleges, upon information and belief, as
follows:
I
JURISDICTION AND VENUE
i This action is brought to remedy wrongful actions under the color of state law
in violation of 42 U.S.C. §§1981a, 1983 and 1985, and 28 U.S.C. §1345 and the First,
Eighth and Fourteenth Amendments to the United States Constitution. Jurisdiction is
based on 42 U.S.C. §1988, 28 U.S.C. §1331 and 1343(a)(1)(2)(3). The amount of
damages in controversy is in excess of Fifty Thousand ($50,000.00) Dollars, exclusive of
interest in costs.
2. Supplemental jurisdiction pursuant to 28 U.S.C. §1367 is sought to remedy
violations of the New York State Constitution.

5. Injunctive and declaratory relief, damages, attorneys fees and other appropriate
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 2 of 20 PagelD #: 2

legal and equitable relief are sought pursuant to 42 U.S.C. §§1981, 1983, 1985 and 1988,
28 U.S.C. §§2201 and 2202, Rule 57 of the Federal Rules of Civil Procedure, and the
First, Fourth, Eighth and Fourteenth Amendments to the United States Constitution.
4. As the Defendants’ headquarters are in and many of the unlawful practices
complained of herein occurred within the Eastern District, venue is proper in this
District pursuant to 29 U.S.C. §1391(b).
I
ADMINISTRATIVE PROCEEDINGS
5. That the Plaintiff LAURA TORAN did on or about the 8" day of March, 2021
serve upon the defendant THE COUNTY OF NASSAU a Notice of Claim which
conformed to the requirements of Section 50(e) of the General Municipal Law.
6. That no request for a 50H hearing has been made by the defendant THE
COUNTY OF NASSAU, and is therefore deemed waived.
“a That more than thirty days have elapsed since the service of said Notice of Claim
upon the defendants and the defendants have refused to compromise this action.
8. Plaintiff contends furthermore that the restrictions of the General Municipal Law
are not applicable to this action, as this action is based on Plaintiff's federal civil rights
claims.
Ul
PARTIES
9, On the date of the incident the Plaintiff LAURA TORAN was a resident of
the State of New York, County of Nassau. Immediately after the incident, Plaintiff

moved to the State of New York, County of Suffolk, where she still resides.
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 3 of 20 PagelD #: 3

10. _—_ At all times hereinafter mentioned, the defendant THE COUNTY OF NASSAU
was and still is, a municipal corporation.

li. Atall times hereinafter mentioned, the Nassau County Police Department was and
still is an agency of the defendant THE COUNTY OF NASSAU.

12. That the cause of action alleged herein arose in the County of Nassau, State of
New York.

13. That this action falls within one or more of the exemptions set forth in CPLR
§1602.

14. That the defendants SERGEANT GIRON and POLICE OFFICER DOLAN
were and still are agents, servants, and employees of the defendant THE COUNTY OF
NASSAU. Defendants SERGEANT GIRON and POLICE OFF ICER DOLAN

are sued individually and in their official capacities.

15. Atall relevant times, defendant THE COUNTY OF NASSAU authorized and
empowered the defendants SERGEANT GIRON and POLICE OFFICER DOLAN

to attend to their duties as Sergeant/Police Officer respectively and thus constituted them
Sergeant/Police Officer respectively, with the Nassau County Police Department, an
agency of the defendant THE COUNTY OF NASSAU.

16. That upon information and belief, at all times hereinafter mentioned, defendants
SERGEANT GIRON and POLICE OFFICER DOLAN were acting within the

scope of their employment as constituted Sergeant/Police Officer of the Nassau County
Police Department, an agency of defendant THE COUNTY OF NASSAU. At all times
relevant herein, the individual defendants herein were acting under color of state law in

the course and scope of their duties and functions as agents, servants, employees and
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 4 of 20 PagelD #: 4

officers of defendant Nassau County Police Department, an agency of THE COUNTY
OF NASSAU and otherwise performed and engaged in conduct incidental to the
performance of their lawful functions in the course of their duties. They were acting for
and on behalf of the Nassau County Police Department, an agency of the defendant THE
COUNTY OF NASSAU at all times relevant herein with the power and authority vested
in them as officers, agents and employees of Nassau County Police Department, an
agency of the defendant THE COUNTY OF NASSAU, and incidental to the lawful
pursuit of their duties as officers, employees and agents of Nassau County Police
Department, an agency of the defendant THE COUNTY OF NASSAU.
17. Defendant THE COUNTY OF NASSAU is a municipal entity created and
authorized under the laws of the State of New York. It is authorized by law to maintain a
police department which acts as its agent in the area of law enforcement and for which it
is ultimately responsible. The defendant THE COUNTY OF NASSAU assumes the risks
incidental to the maintenance of a police force and the employment of police officers as
said risk attaches to the public consumers of the services provided by the defendant THE
COUNTY OF NASSAU.
IV

FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
18. On December 16, 2020 Claimant and her mother were informed by SERGEANT
GIRON of the Special Victims Unit that the Nassau County Police Department would not
be moving forward with any further investigations into the Plaintiff’s claim that she was
raped on November 22, 2017. This determination was the culmination of a pattern of

f
willful refusal by defendant THE COUNTY OF NASSAU and police officers to
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 5 of 20 PagelD #: 5

administer the laws of the State of New York to aid the Plaintiff, the victim of a rape
involving multiple individuals, and to cover up the actions of the police officer who
responded to the 911 call on the date of the rape.

19. Plaintiff was raped on November 22, 2017 between approximately 1 lam and
Spm while her parents were attending a closing for the sale of the property located at 10
Charles Street, Merrick, New York 11566 where the Plaintiff had lived with her family
for many years. In November 2019 Plaintiff came forward for the first time since she
made a 911 call on the date of the rape. The Plaintiffs mother Deborah Toran went to
Gem Pawn Brokers in Merrick and noticed a sign that said “we pawn cars”. The
Plaintiff's mother and father agreed to pawn the 2007 Honda Civic owned by her
husband because the Plaintiff's parents needed an infusion of cash. The man that pawned
the car on behalf of Gem Pawn Brokers was named Joel Cohen. He was the one who
introduced the Plaintiff's parents to Jerry Yedid, who agreed to buy the Plaintiff's
parents’ home for cash. Since the Plaintiffs parents had already purchased another
property in which they were already planning to move into, and Plaintiffs father and
brother were already staying at the other house, they were interested in selling the
property to a cash buyer.

20. Theodore Pruett was a tenant of the Plaintiff's parents who resided in the back of
the house. He had been served with a thirty day notice to vacate the premises prior to the
closing date by Cheryl Asman who a staying with Plaintiff's mother as s guest, but
was refusing to leave until he came to an agreement with the incoming buyer. The
incoming buyer Jerry Yedid and his son Jake Yedid had been in contact with Theodore

Pruett prior to the closing date. Although Plaintiff and her parents were not aware of any
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 6 of 20 PagelD #: 6

promises made to Theodore Pruett prior to the closing, the incoming buyer apparently
agreed to pay Theodore Pruett the sum of $5,733.00 to vacate the premises after the
closing took place. Jerry Yedid then got this money back at the closing, despite the
objections of Plaintiff's parents, who had not been notified that Jerry Yedid was planning
to do this. Jerry Yedid and his sons, including Jake Yedid had been observed stopping by
the house prior to the closing date to check on the house and to speak to Theodore Pruett.
Plaintiff's mother saw Jerry Yedid give something to Theodore Pruett prior to the date of
the closing. On the date of the closing, Jerry Yedid dispatched his son to the property he
was purchasing from Plaintiff's parents, allegedly to make sure that the tenant was still
on schedule to move out, although Plaintiff now believes that this was a pretext to go to
the house and participate in the tape, due to the events that transpired that day. The
tenant Theodore Pruett was an individual who received disability payments as an armed
services veteran, and who panhandled for extra money, but Plaintiff's parents and
Plaintiff were never aware of any criminal behavior by Mr. Pruett that made them think
he was capable of committing rape. Plaintiff's father Larry Toran worked with Theodore
Pruett’s father, Ben Pruett, at Emory Air Freight in Jamaica, Queens and therefore the
Plaintiff's parents did not see the need to do a background check on Theodore Pruett
prior to renting out the back of the house to him, which had a separate entrance.

21. On November 22, 2017 between approximately 11 am and 5 pm the Plaintiff was
violently raped by Theodore Pruett and other individuals. Plaintiff was lawfully at her
parents’ home, who she lived with her entire life, when her parents were attending a
closing for the sale of the house at their closing attorney's office located at 31 Greene

Avenue, Amityville, New York 11701. Cheryl Asman, who was a former high school
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 7 of 20 PagelD #: 7

classmate of the Plaintiff's mother, had been staying at the house since she had visited
Long Island from her home in Florida in September 2017 and was at the house with the
Plaintiff that day assisting Plaintiff with packing her belongings to be ready to move upon
completion of the closmg. The Plaintiff's mother had opened up a business in June 2017
at 6 Beach Drive, which was within walking distance of the house, and Ms. Asman had
been helping out with the business since she had been staying with the Plaintiff's family.
As soon as Plaintiff's parents drove away from the house to attend the closing, Theodore
Pruett knocked on the front door, but the Plaintiff did not answer the door. However,
there is a side door to enter the house in what is known as a mud room, which is adjacent
to the kitchen table which is part of Plaintiff's part of the house. Jake Yedid had already
arrived at the house on behalf of Jery Yedid, who purchased the house for cash. Plaintiff
heard Jake Yedid speaking with Theodore Pruett outside near the side door. Theodore
Pruett and Jake Yedid then opened the kitchen door by the mud room using either a credit
card or a device to get through the lock that was on the door. The Plaintiff was in the
kitchen when the door was opened. Theodore Pruett immediately grabbed the Plaintiff
by the throat and dragged the Plaintiff into his bedroom in the back of the house, as he
was still residing there as the tenant of the Plaintiff's parents. In addition to Jake Yedid,
who is white, three African-American men were present and one of them had a gun.
Based on Plaintiff's mother being aware that Theodore Pruett was abusing his
medication, and based on the conversations heard by Plaintiff that day, Plaintiff believes
that these three individuals were drug dealers of Theodore Pruett. Theodore Pruett raped
the Plaintiff vaginally and anally, and stuck his fingers inside the Plaintiff's vagina. Prior

to the rape the Plaintiff was a virgin. Cheryl Asman ran upstairs into the Plaintiff's
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 8 of 20 PagelD #: 8

bedroom and did not call 911 or try to get help in any way. The three African-American
men held the Plaintiff down while she was raped by Theodore Pruett. When Theodore
Pruett completed his initial rape, Jake Yedid then raped the Plaintiff in the downstairs
bathroom. The Plaintiff then ran upstairs to her bedroom in an effort to get Cheryl
Asman to help her. The men all ran upstairs following Plaintiff into the Plaintiff's
bedroom. The Plaintiff was then held down by the three African-American men while
Theodore Pruett raped the Plaintiff again. Cheryl Asman then took an active role by
using a pen to penetrate the Plaintiff's vagina and anus while the Plaintiff was still being
held down by the three African-American men. One of the African-American men then
gave the Plaintiff a gun so that she could kill herself, but at some point the Plaintiff was
able to kick Theodore Pruett in the scrotum and run out of the house and ran to Little
Cucina Restaurant on Merrick Road, which is within walking distance of the Plaintiff's
house. Once she arrived at the Restaurant the Plaintiff called 911 from her cell phone.
2), Police Officer Dolan, a white female likely in her 30’s, arrived at the restaurant
and told the Plaintiff, “We can’t help you because of your mother”. She then took the
Plaintiff back to the house, where Theodore Pruett and Cheryl Asman were still located,
although the other individuals had left. When Police Officer Dolan dropped off the
Plaintiff at her house she gave her a blank piece of paper and said, “Here is your report”.
She then laughed at the Plaintiff and said, “Fuck you” and drove off. Theodore Pruett
and Cheryl Asman were still at the house and laughed at the Plaintiff after observing the
police officer’s behavior towards the Plaintiff. Traumatized by the rape and then the
failure of Police Officer Dolan to come to her assistance, Plaintiff shut down and did not

report the rape to anyone else for two years. During the ensuing two years, Plaintiff's
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 9 of 20 PagelD #: 9

behavior changed and she grew increasingly confrontational with her parents. Realizing
something was wrong, they continued to inquire what was the matter with her until she
finally admitted to being raped on the date and locations described herein. Upon hearing
this news her parents, law abiding citizens, were devastated and sought out police
assistance, never thinking that previous disputes with the Seventh Precinct over relatively
minor incidents would be used against the Plaintiff. Cheryl Asman has had phone
conversations with Plaintiff in which Ms. Asman has told the Plaintiff not to say anything
about what happened that day. After learning of Jake Yedid’s participation in the rape
when Plaintiff finally told her parents what happened, Plaintiff's mother called Jerry
Yedid and told him that his son did and his response was to laugh and say, “Did she get
pregnant?”

23. The previous incidents involving Plaintiff's family and the Seventh Precinct in
Nassau County include:

a. On May 6, 2016 the Plaintiff's mother Deborah Toran asked to make a
vandalism report because in the middle of the night while the Plaintiff and her parents
lived in Merrick the Plaintiff was woken up by men speaking and doing something to her
father’s car. The next morning the Plaintiff told her mother so her mother called the
police. When police officers arrived, including Officer Gerwin, they refused to give her a
vandalism report. The Plaintiff's parents learned that the fuse harness had been removed
from the car and the Plaintiff's mother gave the estimate to the precinct in an effort to
obtain a vandalism report so they could notify their insurance company, but the police
still refused to provide a report. In response to the Plaintiff's mother’s complaint,

Lieutenant Byrnes told Plaintiff's mother that if she calls again he will send an
Case 2:21-cv-05159 Document 1 Filed 09/16/21 Page 10 of 20 PagelD #: 10

ambulance and police car to take her to Nassau Community Medical Center.

b. Subsequently the Plaintiff's mother got a call from the Nassau County
Seventh Precinct stating that they were coming over with the vandalism report. Soon
after a Nassau County police officer arrived with a plain clothes person and rang the door
bell. The Plaintiff's mother opened her window and asked who the plain clothes man
was and the officer responded that it was an “observer”. The Plaintiff's mother asked for
what purpose? The officer then asked if they could come on to the property, and the
Plaintiff's mother agreed. They walked around the house a little bit and then got back in
their vehicle. The plain clothes man named Gunther then gave the Plaintiff's mother a
number of violations and he and then officer then laughed and drove away. On May 13,
2016 the police were called again regarding the vandalism complaint and the police acted
as if they wanted to arrest the Plaintiff's mother. After the police remained outside the
house for two hours, the police left without taking a report and without making any
arrest. During that exchange, Theodore Pruett was asked if he had keys to the house and
he said “no”. As a result of this incident, the Plaintiff's mother complained about the
treatment she received as a result of this incident and upon information and belief,
Lieutenant Bymes was disciplined.

c. On December 21, 2016 the Plaintiff's mother was driving home and stopped
for three ducks that were crossing the street. A woman named Kathy Tener thought that
the Claimant’s mother was stopping in front of her house and started videotaping her with
her phone. The Plaintiff's mother and Ms. Tener once had a verbal dispute in the
Merrick Public Library because Ms. Tener had been laughing at the Plaintiff and her

Mother, but that was 20 years prior to this incident. The Plaintiff saw Ms. Tener
Case 2:21-cv-05159 Document 1 Filed 09/16/21 Page 11 of 20 PagelD #: 11

videotaping Plaintiff's mother and gave Ms. Tener the middle finger, and then got out the
vehicle and walked to Plaintiff's house, which was within walking distance. The
Plaintiff's mother did not know why the Plaintiff had gotten out of the car but before she
could find out two police vehicles appeared and blocked Plaintiff's mother. When
Plaintiff's mother demanded to know what was happening she was told that “you are
Harassing Kathy”. The Plaintiff's mother stated she doesn’t know what they are talking
about and said she had to visit her husband who was in the hospital. No summonses were
issued as a result of this incident. Upon information and belief Kathy Tener has friends
in the Seventh Precinct.

d. In 2017 there were also several minor incidents in which police acted in a
manner consistent with a precinct-wide agenda against Plaintiff's mother and her family.
24. Once the Plaintiff came forward with her allegations for the first time since she
made the 911 on the date of the rape, Plaintiff's mother asked the police officials at the
Nassau County Special Victims’ Unit that a female Detective speak to the Plaintiff,
because she knew That Plaintiff's daughter would be reluctant to speak to a male
Detective about the rape.The Plaintiff was introduced to Detective Ramos, a male who
was designated the Lead Detective on November 6, 2019. Instead of being sensitive to
this request, Lead Detective Ramos refused and stated that he is the one that she has to
speak to. Although the Plaintiff gave statements to the police, she did not feel
comfortable talking with a male Detective and therefore was reluctant to provide all the
details which are set forth in this Complaint. Some time after, Detective Hoovert, a
female, was briefly involved, and called Plaintiff's mother off-duty to express empathy

for her daughter. When Defendant Sergeant Giron learned this, he first tried to deny it
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 12 of 20 PagelD #: 12

took place and then prevented Detective Hoovert from having any involvement in the
investigation. Plaintiff has told Defendants that she made a 911 call on the date of the
rape, but police officials have denied that she made a 911 call, in an effort to cover up the
actions of Defendant Police Officer Dolan in failing to come to the Plaintiffs aid on the
date of the rape. Although the Plaintiff gave statements to the police, she was never
provided a female detective although requested by Plaintiff’s mother until Detective
Ramos said it was allowed. Plaintiff still has the phone that was in her possession that
day, which she knows was grabbed from her but she fought to get it back; therefore
Theodore Pruett’s fingerprints may be on the phone. However, no effort was made by
the Nassau County Police Department to investigate this evidence. Although Defendant
Police Officer Dolan refused to take the Plaintiff to the hospital that day, the Plaintiff's
fallopian tubes were damaged as a result of the rape. The Plaintiff was a virgin prior to
the rape, so therefore any damage to the fallopian tubes, which are indicating of an
infection caused by Theodore Pruett’s dirty fingers when he raped the Plaintiff, could
have been some evidence that could have been used by the Nassau County Police
Department in their investigation. In letting the Plaintiff's mother know they were not
pursuing charges on December 16, 2020, Defendant Sergeant Giron said “we believe
your daughter but we do not have any physical evidence”. Upon information and belief,
Theodore Pruett has a violent history. Upon information and belief Defendant Sergeant
Giron told Detective Ramos and Detective Hoovert to not speak with the Plaintiff's
mother. Furthermore, Defendant Sergeant Giron told Plaintiff's mother that he notified
the precincts in Nassau County not to talk to her anymore and said that “everyone knows

that Laura was raped”, implying that HIPAA laws were violated in informing the
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 13 of 20 PagelD #: 13

precincts of the Plaintiffs condition.

AS AND FOR A FIRST CAUSE OF

ACTION AGAINST DEFENDANTS:(Monell Claim

against the Municipal (County) Defendant:
25. Based on the forgoing, Defendants had probable cause to believe a crime had
been committed against Plaintiff, yet intentionally and maliciously refused to assist
Plaintiff.
26. Defendants had no reason to believe that Plaintiff was lying, yet failed to take
action to assist her, with Defendant Police Officer Dolan claiming that she didn’t like
Plaintiff's mother.
27. The Defendants’ actions were malicious, wanton and willful, and were taken in
callous disregard as to whether Plaintiff's rights as a rape victim would be violated, and
were done because the police officer did not like the Plaintiff's mother.
28. ‘Plaintiff claims that the violations of Plaintiffs rights by the defendants constitute
violations of 42 U.S.C. §§1981, 1983 and 1985 in that the Defendants deprived Plaintiff
of her fundamental civil rights secured by the United States Constitution, including the
First, Eighth and Fourteenth Amendments; that Defendants had no legal justification in
failing to investigate and arrest, detain and prosecute Plaintiff's rapists and accomplices;
that the Defendants conspired against Plaintiff to prevent her claims from being
investigated; and that the malicious actions against Plaintiff, were violative of the most
basic human and civil rights afforded citizens of the State of New York and of the United
States. Defendants acted with a knowing, willful, wanton, grossly reckless, unlawful,
unreasonable, unconscionable and flagrant disregard of Plaintiff's rights, privileges,

welfare and well-being. and the New York State Constitution.
Case 2:21-cv-05159 Document 1 Filed 09/16/21 Page 14 of 20 PagelD #: 14

29. Injunctive and declaratory relief, damages, attorneys fees and other appropriate
legal and equitable relief are sought pursuant to 42 U.S.C. §1981, §1983, §1985 and
§1988, and the First, Fourth, Eighth and Fourteenth Amendments to the United States
Constitution.

30. Atall times material to this complaint, the defendant THE COUNTY OF
NASSAU, acting through their police departments, had in effect de facto policies,
practices, and customs that were a direct and proximate cause of the unconstitutional
conduct of defendants SERGEANT GIRON and POLICE OFFICER DOLAN.

31. These de facto policies, practices and customs include, inter alia: (1) the failure to
properly screen, supervise, discipline, transfer, counsel, and/or otherwise control police
officers engaged in sexist profiling against women who claim they were raped, in
particular Plaintiff herein and allowing a culture to exist where local precincts can
retaliate against citizens they don’t like.

32. | Upon information and belief, the defendant THE COUNTY OF NASSAU

failed to effectively screen, hire, supervise and discipline their police officers, including
the defendant police officers herein, for sexist bias, particularly with respect to the
treatment of women who claim they were raped, lack of truthfulness, and for their failure
to protect citizens after they have been raped, thereby permitting and allowing the
defendant police officers herein to be in a position to ignore complaints of rape if they
don’t like the complainant or her family.

33. | Upon information and belief, the defendant THE COUNTY OF NASSAU
negligently retained defendants SEARGEANT GIRON and POLICE OFFICER DOLAN.

34. Upon information and belief, the defendant THE COUNTY OF NASSAU
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 15 of 20 PagelD #: 15

maintained an inadequate structure for risk containment and stress management relative
to its police officers, and failed to create proper means of containing such risk and
managing such stress. Inter alia, the structure was deficient, at the time of selection of
police officers and thereafter during their employment, in its ability to evaluate and
exchange information within the command structure about the performance of individual
police officers; in its training of supervisory personnel to effectively and adequately
evaluate the performance of an officer; and in its ability to otherwise put the command
structure on notice that an individual or individuals were at significant levels of risk to
the public at large or to specific segments thereof. The effect of this was to permit police
officers of the department to function at levels of significant and substantial risk to the
public in general and to female rape victims in particular.

35.  Asaresult of the foregoing conscious policies, practices, customs and/or usages,
defendant THE COUNTY OF NASSAU has permitted and allowed the employment and
retention of individuals as police officers whose individual circumstances place the
public or segments thereof at substantial risk of being the victims of rape without
consequences to the perpetrators. Such policies, practices, customs and/or usages are a
direct and proximate cause of the conduct alleged herein and otherwise a direct and
proximate cause of the injuries to the plaintiff herein.

36. The conduct of the responding officer on the date of the rape occurred while she
was on duty and during the course of the scope of her duties and functions as a Nassau
County Police Officer, and while acting as agent and employee of the defendant THE
COUNTY OF NASSAU, and as a result Defendant THE COUNTY OF NASSAU is

liable to the Plaintiff pursuant to the state common law doctrine of respondeat superior.
Case 2:21-cv-05159 Document 1 Filed 09/16/21 Page 16 of 20 PagelD #: 16

37. Plaintiff also claims that the Defendant’s actions against her constitute intentional
and/or negligent infliction of emotional distress in that the actions of the Defendants are
outrageous and have caused Plaintiff to sustain emotional distress.

38. Plaintiff claims that as a government body, the actions and inaction of the
Defendants constituted violations of Plaintiff's civil rights under New York State and
federal law, including 42 U.S.C. §§1981, 1983 and 1985 and 28 U.S.C. §1345.

39. As aresult of the foregoing, Plaintiff suffered mental anguish and depression as a
result of the failure to investigate and prosecute her allegations, suffers from anxiety and
mental anguish, intentional infliction of emotional distress and negligent infliction of
emotional distress, including flashbacks, and has experienced reprisals in the form of
ominous visits made to Plaintiff's home, and fears future reprisals from the officers
involved in her investigation and was otherwise damaged in the sum of FIVE

MILLION and 00/100 ($5,000,000.00) DOLLARS.

AS AND FOR A SECOND CAUSE OF ACTION
AGAINST ALL DEFENDANTS:

40. Plaintiff repeats and realleges the allegations set forth in paragraphs numbered
“1” through “39” of this Complaint with the same force and effect as if more fully set
forth herein.
41. By the actions described above, each and all of the defendants jointly and
severally, have committed the following wrongful acts against the plaintiff, which are
tortuous under the laws of the State of New York:

a. négligence in causing emotional injuries to the plaintiff;

b. abuse of power;

c. intentional infliction of emotional distress upon plaintiff, in that the
Case 2:21-cv-05159 Document 1 Filed 09/16/21 Page 17 of 20 PagelD #: 17

defendants intended to and did cause the plaintiff severe emotional distress, and the
defendants’ acts were outrageous in the extreme and utterly unacceptable in a civilized
society;

d. negligent hiring, screening, retention, supervision and training of

defendant police officers by defendant THE COUNTY OF NASSAU and Nassau County

Police Department.
e conspiracy by the defendants to commit all of the above acts:
f. violation of rights otherwise guaranteed to the plaintiff under the laws and

Constitution of the State of New York.
42. The foregoing acts and conduct of the defendants were the direct and proximate
cause of injury and damage to the plaintiff and violated her statutory and common law
rights as guaranteed her by the laws and Constitution of the State of New York.
43. As aresult of the foregoing, Plaintiff suffered mental anguish and depression as a
result of the failure to investigate and prosecute her allegations, suffers from anxiety and
mental anguish, intentional infliction of emotional distress and negligent infliction of
emotional distress, including flashbacks, and has experienced reprisals in the form of
ominous visits made to Plaintiff's home, and fears future reprisals from the officers
involved in her investigation and was otherwise damaged in the sum of FIVE
MILLION and 00/100 ($5,000,000.00) DOLLARS.
WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:
(a) declaring that the acts and practices complained of herein are in violation of
42 U.S.C. §§ 1981, 1983 and 1985 and the First, Eighth and Fourteenth

Amendments to the United States Constitution, and the New York State Constitution;
Case 2:21-cv-05159 Document 1 Filed 09/16/21 Page 18 of 20 PagelD #: 18

(b) enjoining and permanently restraining these violations of 42 U.S.C.
§§1981, 1983, 1985 and the First, Eighth and Fourteenth Amendments;

(c) directing defendants to take such affirmative action as is necessary to ensure
that the effects of these unlawful practices are eliminated and do not continue to affect
Plaintiff;

(d) awarding Plaintiff the costs of this action together with reasonable attorneys’
fees, as provided by 42 U.S.C. §1988;

(e) directing Defendant THE COUNTY OF NASSAU to pay Plaintiff LAURA
TORAN compensatory damages and damages for her injuries, psychological trauma,
mental anguish and humiliation for the First Cause of Action, in the amount of FIVE
MILLION DOLLARS ($5,000,000.00) with interest from March 8, 2021;

(f) directing the Defendants jointly and severally to pay Plaintiff LAURA
TORAN compensatory damages and damages for her injuries, psychological trauma,
mental anguish and humiliation for the Second Cause of Action, in the amount of FIVE
MILLION DOLLARS ($5,000,000.00) with interest from March 8, 2021;

(f) directing Defendants to pay punitive damages;

(g) directing Defendants to pay attorneys’ fees; and

(h) granting such other and further relief as this Court deems necessary and
proper.

Dated: Lindenhurst, New York
August 27, 2021
Case 2:21-cv-05159 Document1 Filed 09/16/21 Page 19 of 20 PagelD #: 19

Yours, etc.

Seuabf pon

TIMOTHY 27 DEVANE
Attorneyat Law

Attorney for Plaintiff

LAURA TORAN

9 East Hoffman Avenue, Suite C
Lindenhurst, New York 11757
(646) 573-4985
Case 2:21-cv-05159 Document 1 Filed 09/16/21 Page 20 of 20 PagelD #: 20

VERIFICATION

STATE OF NEW YORK)
COUNTY OF SUFFOLK) ss.:

LAURA TORAN, being duly sworn, deposes and says:
I am the Plaintiff in the proceeding herein. I have read the annexed

COMPLAINT

know the contents thereof, and the same are true to my knowledge, except those matters
therein which are stated to be alleged upon information and belief, and as to those matters
I believe them to be true. My belief as to those matters therein not stated upon
knowledge, is based upon facts, records, and other pertinent information contained in my
personal files.

Dated: Lindenhurst, New York
August 27, 2021

huliey Joene

LAURA TORAN

Sworn to before me this 2 7 tL,
day of August, 2021

ZC Jr,
otary Public

JOSEPH C. DOMHAN
Notary Public, State of New York
No. 01806386895
Qualified in Suffaik County Zz
Commission Expires February 64, Be 2

 
